Mr. Justice Boggs delivered the opinion of the court: But a single question is here presented, viz., whether the property of the appellee, the Baptist Theological Union, is exempt from taxation. The appellee corporation was created by an act of the General Assembly of this State entitled “An act to incorporate the Baptist Theological Union,” in force July 16, 1865. Section 7 of the act is as follows: “The property, real and personal, belonging to said corporation, at any and all times hereafter, shall be free and exempt from all taxation and assessments, special or general, for any and all purposes whatever.” It was held by a bare majority of this court the decision of the Supreme Court of the United States, that the exemption of the property of the appellee corporation by the legislative power of the State in its charter is binding as a contract, should be accepted as the law with relation to said exemption clause. (People ex rel. v. Baptist Theological Union, 95 Ill. 561.) Appellant accepts this decision as an adjudication of the question of the legality of the exemption provision, but insists the union has ceased to serve the purposes for which it was created; and has devoted its property to other than the corporate uses contemplated by its charter, and that for that reason it cannot avail itself of the benefit of the provisions of its charter exempting its property from taxation. The second section of the act incorporating the appellee union is as follows: “The object of this act of incorporation shall be the founding, endowment, support and direction of an institution for theological instruction, to be styled ‘The Chicago Baptist Theological Institute.’” And section 6, among other things, provides as follows: “The board is charged with the superintendence and government of the institute, and shall have power to select a president, and, in its discretion, a vice-president thereof, and all necessary professors, tutors and other instructors, and to prescribe the duties and fix the salaries of each, and to fix the rates of tuition and terms of admission to the institute, and may prescribe the courses of study, and shall maintain discipline in the institute.” It is urged by the appellant, it appeared from the evidence an arrangement had been entered into by and between the appellee union and the University of Chicago by which the union was merged in the university, and became and was, on the first day of May, 1896,—the date of the assessment of the property for taxation,—a mere branch of the university, and that it had lost its separate corporate existence and ceased to serve the purpose and object of its creation. We are inclined to agree with the county court that the evidence did not sustain the view expressed by the appellant. It did appear the Theological Union occupied rooms provided by the university, wherein the pupils and students of the union were assembled to receive instruction, and that the university furnished dormitories for the use of such students, and that such school was known and called “The Divinity Department” of the university. It, however, appeared the union furnished to the university a building belonging to it in exchange for the rooms and apartments in the building of the university, and that it maintained its corporate existence, appointed the professors, tutors and teachers in the divinity school, prescribed their duties, and regulated and paid the salaries of such professors, tutors and teachers, directed the course of instruction, and defrayed the entire expenses connected with the maintenance of such school out of the income arising from its property. It was also shown the instruction imparted in the divinity school is the same, in nature and character, as that contemplated by the charter of the union and the same as was imparted when the union maintained a separate school. The evidence does not disclose, in detail, the agreement between the two institutions or the exact relations of the one to the other, but so far as the facts are disclosed it seems the union entered into the arrangement because it offered superior advantages in the matter of securing for its school a greater number of students, and increased its facilities for the discharge of its corporate duty of maintaining and conducting the theological school contemplated by its charter. It did not appear the property of the union, or the income arising therefrom, was being or had been appropriated to purposes foreign to the corporate object, or that the union has ceased to discharge, its corporate functions. The views of this court in respect of the validity of the clause in the charter of the union exempting its property from taxation are fully expressed in the following cases: Northwestern University v. People ex rel. 80 Ill. 333, and 86 id. 141; People ex rel. v. Baptist Theological Union, supra. The judgment is affirmed. Judgment afflrmed.